 1   NATALIE C. LEHMAN, ESQ.
     Nevada State Bar No. 12995
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     nclehman@wolfewyman.com
 5
     Attorneys for Defendant
 6   DITECH FINANCIAL LLC
 7
                                     UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9

10
     ESTHER LOPEZ,                                          Case No. 2:18-cv-02098-APG-NJK
11
                               Plaintiff,                   STIPULATION AND ORDER FOR
12                                                          EXTENSION OF TIME TO RESPOND
                 v.                                         TO PLAINTIFF’S COMPLAINT
13                                                          [Second Request]
     DITECH FINANCIAL, LLC,
14
                               Defendant.
15

16               Pursuant to Civil Practice Local Rule 7-1, the parties, by and through the undersigned

17   counsel of record, hereby stipulate and agree that Defendant DITECH FINANCIAL LLC shall

18   have through and until January 25, 2019 to respond to Plaintiff ESTHER LOPEZ’ (“Plaintiff”)

19   Complaint in this action. The parties are making this request based upon the continuing settlement

20   negotiations in which the parties have exchanged information and documents and are continuing

21   to evaluate demands and offers.

22   ///

23

24

25

26

27   ///

28
                                                        1
                                   STIPULATION AND ORDER TO EXTEND TIME
     3218843.1
 1               This is the parties’ second request for an extension of time. This request is not being

 2   made for any improper purpose or to cause unnecessary delay or prejudice to any party.

 3               IT IS SO STIPULATED.
 4   DATED: December 27, 2018                       DATED: December 27, 2018

 5   WOLFE & WYMAN LLP                              HAINES & KRIEGER, LLC
 6

 7   By: / s/ Natalie C. Lehman                     By: /s/ Shawn W. Miller
         NATALIE C. LEHMAN                              SHAWN W. MILLER, ESQ.
 8       Nevada Bar No.: 12995                          Nevada Bar No.: 7825
         6757 Spencer Street                            8985 S. Eastern Ave., Suite 350
 9       Las Vegas, NV 89119                            Henderson, NV 89123
         Attorneys for Defendant                        Attorneys for Plaintiff
10
         DITECH FINANCIAL LLC                           ESTHER LOPEZ
11
                                                    ORDER
12
                 By stipulation of the parties, and good cause appearing therefore, the court orders as
13
     follows:
14
                 IT IS HEREBY ORDERED this the time for DITECH FINANCIAL LLC to respond to
15
     Plaintiff’s Complaint in this action shall be continued to January 25, 2019.
16
                                                            IT IS SO ORDERED.
17

18
                                                            UNITED STATES MAGISTRATE JUDGE
19

20                                                          Date: December 28, 2018
     Submitted by,
21   WOLFE & WYMAN LLP

22

23
     By: /s/ Natalie C. Lehman
24   NATALIE C. LEHMAN
     Nevada Bar No.: 12995
25
     6757 Spencer Street
26   Las Vegas, NV 89119
     Attorneys for Defendant
27   DITECH FINANCIAL LLC
28
                                                        2
                                  STIPULATION AND ORDER TO EXTEND TIME
     3218843.1
